                              Case 13-26131         Doc 109       Filed 11/18/19       Page 1 of 1

                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF MARYLAND
                                              at Baltimore
                                      In re:    Case No.: 13−26131 − NVA          Chapter: 7

Renee Louise McCray
Debtor


                                               DEFICIENCY NOTICE
DOCUMENT:                  108 − Motion to Reopen Chapter 7 Bankruptcy Case for Relief from Judgment and Violation of
                           the Bankruptcy Discharge. Receipt Number No Fee Paid, Fee Amount $260. Filed by Renee
                           Louise McCray . (Attachments: # 1 Exhibit) (Hegerle, Robert)

PROBLEM:                   The following items are deficient for the above pleading, and must be cured by 12/2/19.

CURE:                      The filing fee of $260 for Reopening of Chapter 7 Case must be paid.
                           (28 U.S.C. §1930)

                           Any filing fee may be paid in cash, by money order or certified check, payable to Clerk, U.S.
                           Bankruptcy Court. Submit the payment by mail with a copy of this notice enclosed or in person
                           at one of the following locations:

                                U.S. Bankruptcy Court                       U.S. Bankruptcy Court
                                Garmatz Federal Courthouse                  U.S. Courthouse
                                101 W. Lombard Street, Suite 8530           6500 Cherrywood Lane, Suite 300
                                Baltimore, MD 21201                         Greenbelt, MD 20770

                           For attorneys/trustees: Login to CM/ECF. If you see the fee due on the first screen or under
                           Utilities, Internet Payment, select it and proceed with payment. If the fee is not shown on those
                           screens, click Bankruptcy/Adversary, Miscellaneous, and then the appropriate "Filing Fee"
                           event. Select the document for which the fee was originally due. Accept the displayed fee
                           amount, or enter the amount you are paying. Proceed with payment.


CONSEQUENCE: Failure to cure the problem by the date above may result in the pleading being stricken or other
             action the Court deems appropriate without further notice. For a proposed order, the failure to
             cure the problem may result in the relief sought being denied for want of prosecution.


Additional information on filing requirements: http://www.mdb.uscourts.gov/content/filing−requirements.
Additional information for non−attorney filers: http://www.mdb.uscourts.gov/content/after−filing.

Dated: 11/18/19
                                                                  Mark A. Neal, Clerk of Court
                                                                  by Deputy Clerk, Robert Hegerle
                                                                  301−344−3399
cc:    Debtor
       Attorney for Debtor − PRO SE

defntc (rev. 12/12/2016)
